Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Plummer E. Lott, a Justice of the Supreme Court, Kings County, to direct the New York City Department of Probation to prepare a probation report in connection with the petitioner’s application for a certificate of relief from disabilities pursuant to Correction Law § 702.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J.P., Friedmann, McGinity and H. .Miller, JJ., concur.